Exhibit 10.2

XERIUM TECHNOLOGIES, INC.

2008 TIME-BASED RESTRICTED STOCK UNITS

AGREEMENT

Dated as of January 3, 2008

In recognition of the important contributions that
                                         (the “Employee”) can make to the
success of Xerium Technologies, Inc. (the “Company”), pursuant to the Xerium
Technologies, Inc. 2005 Equity Incentive Plan (the “Plan”), the Company hereby
grants to the Employee the Restricted Stock Units Award described below.

 

1. The Restricted Stock Unit Award. The Company hereby grants to the Employee
                                         Units, subject to the terms and
conditions of this Agreement and the Plan. An Award shall be paid hereunder,
only to the extent that such Award is Vested, as provided in this Agreement. The
Employee’s rights to the Units are subject to the restrictions described in this
Agreement and the Plan in addition to such other restrictions, if any, as may be
imposed by law. The effectiveness of this Award is conditioned upon the approval
of an amendment to the Plan by the stockholders of the Company at or before the
Company’s 2008 annual meeting of stockholders to increase the number of shares
of Common Stock in the aggregate that may be delivered under or in satisfaction
of awards under the Plan from 2,500,000 to 5,000,000 (the “Plan Amendment”); if
such approval is not obtained the Employee shall cease to have any rights
hereunder.

 

2. Definitions. The following definitions will apply for purposes of this
Agreement. Capitalized terms not defined in the Agreement are used as defined in
the Plan, including without limitation the following terms: “Affiliate”;
“Committee”; and “Covered Transaction”.

 

  (a) “Agreement” means this Restricted Stock Units Agreement granted by the
Company and agreed to by the Employee.

 

  (b) “Award” means the grant of Units in accordance with this Agreement.

 

  (c) “Common Stock” means the common stock of the Company, $0.01 par value.

 

  (d)

“Change of Control” means any of the following which takes place after the date
hereof: (i) any Person or “group,” within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934 (the “Act”), other than the
Company or any of its subsidiaries or any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or one of its
subsidiaries or any Apax Party becomes a beneficial owner, directly or
indirectly, in one or a series of transactions, of securities representing fifty
percent (50%) or more of the total number of votes that may be cast for the
election of directors of the Company;



--------------------------------------------------------------------------------

 

(ii) any merger or consolidation involving the Company or any sale or other
disposition of all or substantially all of the assets of the Company, or any
combination of the foregoing, occurs and the beneficial owners of the Company’s
voting securities outstanding immediately prior to such consolidation, merger,
sale or other disposition do not, immediately following the consummation of such
consolidation, merger, sale or other disposition, hold beneficial ownership,
directly or indirectly, of securities representing fifty percent (50%) or more
of the total number of votes that may be cast for election of directors of the
surviving or resulting corporation in the case of any merger or consolidation or
of the acquiring Person or Persons in the case of any sale or other disposition;
(iii) within twelve (12) months after a tender offer or exchange offer for
voting securities of the Company (other than by the Company or any of its
Subsidiaries), individuals who are Continuing Directors shall cease to
constitute a majority of the Board; or (iv) any other Covered Transaction
designated by the Committee to constitute a Change of Control. For the purpose
of this definition, (i) the term “beneficial owner” (and correlative terms,
including “beneficial ownership”) shall have the meaning set forth in Rule 13d-3
under the Act, (ii) “Apax Party” means Apax WW Nominees Ltd., Apax-Xerium APIA
LP, Apax Europe IV GP and their respective affiliates and (iii) “Continuing
Director” means each individual who was a director of the Company immediately
prior to the event in question and each individual whose election as a director
by the Board of Directors of the Company or whose nomination for election by the
stockholders of the Company was approved by a vote of two-thirds of the
directors then still in office who were directors immediately prior to such
event or whose election or nomination was previously so approved.

 

(e) “Change of Control Termination” means a termination of the Employee’s
employment with the Company or a member of the Company Group that occurs within
three (3) months prior to or two (2) years following a Change of Control as a
result of (x) termination by a member of the Company Group without Cause or
(y) a Good Reason Termination.

 

(f) “Company Group” means the Company together with its Affiliates.

 

(g) “Fair Market Value” means, on the applicable date, or if the applicable date
is not a date on which the NYSE is open the next preceding date on which the
NYSE is open, the last sale price with respect to such Common Stock reported on
the NYSE or, if on any such date such Common Stock is not quoted by NYSE, the
average of the closing bid and asked prices with respect to such Common Stock,
as furnished by a professional market maker making a market in such Common Stock
selected by the Committee in good faith; or, if no such market maker is
available, the fair market value of such Common Stock as of such day as
determined in good faith by the Committee.

 

(h)

“Good Reason Termination” shall mean a termination of employment by the Employee
with “Good Reason”, as such term is defined in the written employment agreement
between the Company and the Employee (as in effect on the date hereof

 

2



--------------------------------------------------------------------------------

 

and as such may be amended not later than December 31, 2008), where the Employee
provides notice of the Good Reason event within 90 days of its occurrence and
provides the Company at least 30 days to cure such matter; provided that if
“Good Reason” is not defined in such an agreement then the references to “Good
Reason Termination” in the definition of Change of Control Termination and in
Section 6(a) shall be inapplicable.

 

(i) “Grant Date” means January 3, 2008.

 

(j) “NYSE” means the New York Stock Exchange.

 

(k) “Payment Date” means, as to Vested Units, within 30 days of the date on
which the Units become Vested, provided that to the extent practicable such
Payment Date shall be immediately preceding the Change of Control transaction
with respect to Units that become Vested in connection with a Change of Control.

 

(l) “Pro Rata Portion” shall mean the product of (x) a fraction, the numerator
of which is, as of the time of measurement, the number of months (rounded down
to the nearest whole number) occurring since the most recently occurring annual
anniversary of the Grant Date (or the Grant Date if such an anniversary has not
yet occurred) and the denominator of which is 12 and (y) (i) if the time of
measurement is prior to the first annual anniversary of the Grant Date, 33.33%
of the Units not previously Vested; (ii) if the time of measurement is between
the first and second annual anniversary of the Grant Date, 50% of the Units not
previously Vested or (iii) if the time of measurement is between the second and
third annual anniversary of the Grant Date, 100% of the Units not previously
Vested.

 

(m) “Unit” means a notional unit which is equivalent to a single share of Common
Stock on the Grant Date, subject to Section 8(a).

 

(n) “Vested” means that portion of the Award to which the Employee has a
nonforfeitable right.

 

(o) “Vesting Dates” means the dates set forth in Section 3(a) of this Agreement.

 

3. Vesting.

 

  (a) The Award shall become Vested based on the following schedule:

 

Vesting Date

  

Percentage of Units [(including any Units

then credited to the Employee pursuant to

Section 7)] Vested on Vesting Date

First Annual Anniversary of Grant Date    33.33% Second Annual Anniversary of
Grant Date    50.0% of the Units not previously Vested

 

3



--------------------------------------------------------------------------------

Third Annual Anniversary of Grant Date    100.0% of the Units not previously
Vested

 

4. Payment of Award. On the Payment Date, the Company shall issue to the
Employee that number of shares of Common Stock as equals that number of Units
which have become Vested. If the stockholders of the Company have not approved
the Plan Amendment on or prior to the Payment Date, the Payment Date shall be
delayed until such approval occurs, provided that there shall be no issuance of
shares in respect of this Award if such approval is not obtained at or before
the Company’s 2008 annual meeting of stockholders.

 

5. Change of Control.

In the event of a Change of Control unless the Committee determines, in its sole
discretion, to accelerate the vesting of the entire portion of the Award that is
not then Vested, the Pro Rata Percentage shall become Vested upon the Change of
Control and that portion of the Award that is not then Vested or and has not
become Vested in accordance with this Section 5 or Section 6 shall be forfeited
automatically and the Committee shall arrange for new rights, granted by the
Company or another entity, to be substituted for the portion of the Award that
is not Vested after giving effect to the Change of Control (such rights being
referred to herein as a “Replacement Award”). Notwithstanding the foregoing, if
the Company is the surviving entity following the Change of Control, the
Committee may elect to continue the portion of this Award that is not then
Vested and does not become Vested upon the Change of Control in lieu of
providing a Replacement Award.

 

6. Termination of Employment.

 

  (a) Resignation or Termination by the Company. If the Employee ceases to be
employed by the Company Group prior to a Vesting Date as a result of
resignation, dismissal or any other reason, then the portion of the Award that
has not previously Vested shall be forfeited automatically; provided that (i) in
the event of a termination by a member of the Company Group without Cause or a
Good Reason Termination, a portion of the Award equal to the Pro Rata Portion as
of the time of termination shall Vest immediately prior to such termination and
(ii) in the event that the Employee’s employment termination is a Change of
Control Termination, then the entire portion of the Award (or any Replacement
Award) that is then not Vested shall become Vested on the date of termination.

 

  (b)

Meaning of termination of employment. If the Company or a member of the Company
Group provides Employee a written notice of termination of employment but the
termination of employment is not effective for a period of more than thirty
(30) days due to applicable law or contractual arrangements between a member of
the Company Group and the Employee, for the purposes of this Award, including
without limitation Section 6(a) hereof, the Employee’s employment shall be
deemed terminated and the Employee shall be deemed ceased to be employed by the
Company Group on the date that is thirty (30) days from the date of such notice

 

4



--------------------------------------------------------------------------------

 

instead of the actual date of termination.

 

7. Dividends. On each date on which dividends are paid by the Company, the
Employee shall be credited with that number of additional Units (including
fractional Units) as is equal to the amount of the dividend that would have been
paid on the Units then credited to the Employee under this Agreement (which
shall not include any Vested Units following the Payment Date in respect of such
Vested Units) had they been held in Common Stock on such date divided by the
Fair Market Value of a share of Common Stock on such date.

 

8. Miscellaneous.

 

  (a) Adjustments Based on Certain Changes in the Common Stock. In the event of
any stock split, reverse stock split, stock dividend, recapitalization or
similar change affecting the Common Stock, the Award shall be equitably
adjusted.

 

  (b) No Voting Rights. The Award shall not be interpreted to bestow upon the
Employee any equity interest or ownership in the Company or any Affiliate prior
to the applicable Payment Date, and then only with respect to the shares of
Common Stock issued on such Payment Date.

 

  (c) No Assignment. No right or benefit or payment under the Plan shall be
subject to assignment or other transfer nor shall it be liable or subject in any
manner to attachment, garnishment or execution.

 

  (d) Withholding. The Employee shall pay to the Company, or make provision
satisfactory to the Company for payment of, any taxes required by law to be
withheld in respect of an Award, no later than the Payment Date. The Company
may, to the extent permitted by law, deduct any such tax obligations from any
payment of any kind due to the Employee. Such withheld amounts shall include
shares retained from the Award creating the tax obligation, valued at their Fair
Market Value on the business day most immediately preceding the date of
retention.

 

  (e) Employment Rights. This Agreement shall not create any right of the
Employee to continued employment with the Company or its Affiliates or limit the
right of Company or its Affiliates to terminate the Employee’s employment at any
time and shall not create any right of the Employee to employment with the
Company or any of its Affiliates. Except to the extent required by applicable
law that cannot be waived, the loss of the Award shall not constitute an element
of damages in the event of termination of the Employee’s employment even if the
termination is determined to be in violation of an obligation of the Company or
its Affiliates to the Employee by contract or otherwise.

 

  (f)

Unfunded Status. The obligations of the Company hereunder shall be contractual
only. The Employee shall rely solely on the unsecured promise of the Company and
nothing herein shall be construed to give the Employee or any other person or
persons any right, title, interest or claim in or to any specific asset, fund,
reserve,

 

5



--------------------------------------------------------------------------------

 

account or property of any kind whatsoever owned by the Company or any
Affiliate.

 

  (g) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision will
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law.

 

  (h) Governing Law. This Agreement and all actions arising in whole or in part
under or in connection herewith, will be governed by and construed in accordance
with the domestic substantive laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule that would cause the
application of the laws of any other jurisdiction.

 

  (i) 409A. The Award shall be construed and administered consistent with the
intent that it be at all times in compliance with, or exempt from, the
requirements of Section 409A of the Internal Revenue Code and the regulations
thereunder.

 

  (j) Section 162(m). The Award shall be construed and administered consistent
with the intent that it qualify to the maximum extent possible as qualifying
performance-based compensation within the meaning of Section 162(m) of the
Internal Revenue Code and the regulations thereunder.

 

  (k) Amendment. This Agreement may be amended only by mutual written agreement
of the parties.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Xerium Technologies, Inc. has executed this Restricted Stock
Units Agreement as of the date first written above.

 

Xerium Technologies, Inc. By:  

 

Name:   Title:  

Acknowledged and agreed:

EMPLOYEE

 

By:  

 

Name:  

 

7